 



EXHIBIT 10.1
OPNEXT, INC.
1 Christopher Way
Eatontown, New Jersey 07724
               This Employment Agreement (this “Agreement”) is dated as of
November 1, 2007, by and between Opnext, Inc., a Delaware corporation, and
Gilles Bouchard.

     
1.    Employer:
  Opnext, Inc. (“Opnext” or the “Company”)
 
   
2.    Employee:
  Gilles Bouchard (“Executive”)
 
   
3.   Position and Duties:
  Executive shall be the Chief Operating Officer (“COO”) of Opnext and shall
have the normal duties, responsibilities, functions and authority of a COO for a
company the size and structure of the Company. Executive shall report directly
to the Chief Executive Officer (“CEO”) and Executive’s office shall be located
in the San Jose, California area. Executive will lead the Company’s efforts to
ensure the attainment of revenue, profit and cash flow goals, customer
satisfaction, and maximum return on invested capital, as well as setting
strategic growth objectives. Executive will support the Business Unit leaders
for Modules, Devices and Pluggables, the SVP of Sales and Marketing and the CIO
and VP of Operations. Executive will also work with the Business Development
organization to ensure that adequate plans for future product development and
growth of the business are prepared and executed.
 
   
4.   Base Salary:
  $400,000 per annum
 
   
5.   Annual Bonus:
  Upon successful completion of Executive’s first year of employment with
Opnext, Executive shall be entitled to receive a bonus in an aggregate amount
equal to $240,000 (such amount, the “Guaranteed Bonus”), payable as set forth in
this Section 5. The Guaranteed Bonus shall be paid to the Executive as follows,
irrespective of whether the Company has achieved the performance targets
established by the Board of Directors of the Company (the “Board”) for the
payment of bonuses under and pursuant to the Company’s bonus plans: (i) an
amount equal to $100,000 shall be paid to the Executive on March 31, 2008, and
(ii) an amount equal to $140,000 shall be paid to the Executive on March 31,
2009. In addition to the Guaranteed Bonus, Executive shall be eligible to
receive an annual bonus up to a maximum amount of $100,000 with respect to the
Company’s 2009 fiscal year in the event that the Company achieves performance
targets established and evaluated by the Board for such fiscal year (the “2009
Annual Bonus”). The 2009 Annual Bonus shall be



--------------------------------------------------------------------------------



 



2

     
 
  awarded under, and subject to the terms and conditions of, Opnext’s Amended
and Restated 2001 Long Term Stock Incentive Plan, and, if payable, shall be paid
to the Executive no later than the last day of the applicable two and one-half
(2 1/2) month short-term deferral period with respect to such payment, within
the meaning of Treasury Regulation Section 1.409A-1(b)(4).
 
   
 
  Executive hereby acknowledges and agrees that the Guaranteed Bonus and the
2009 Annual Bonus, if any, shall represent the Executive’s sole and exclusive
bonus compensation for the Company’s 2008 and 2009 fiscal years, and except as
set forth in this Section 5, Executive shall not be eligible or entitled to
receive any annual bonus with respect to the Company’s 2008 and 2009 fiscal
years.
 
   
 
  Commencing with the Company’s 2010 fiscal year, for each fiscal year of the
Company during the Initial Term and any Successive Term, Executive will be
eligible to participate in the Company’s annual incentive bonus plan applicable
to similarly situated executives of the Company. The amount of Executive’s
annual bonus will be based on the attainment of performance criteria established
and evaluated by the Company in accordance with the terms of such bonus plan as
in effect from time to time, provided that, subject to the terms of such bonus
plan, Executive’s target annual bonus will be 60% of his annual base salary for
such year. Each such annual bonus for fiscal 2010 and thereafter is intended to
satisfy the short-deferral exemption under Treasury
Regulation Section 1.409A-1(b)(4) and shall be paid not later than the last day
of the applicable two and one-half (2 1/2) month short-term deferral period with
respect to such annual bonus payment, within the meaning of Treasury
Regulation Section 1.409A-1(b)(4).
 
   
6.   Opnext Stock Options:
  Subject to the terms and conditions set forth in the Company’s Amended and
Restated 2001 Long Term Stock Incentive Plan and in the Option Agreement (as
defined below), the Company will grant Executive non-qualified options to
acquire 250,000 shares of common stock of Opnext with an exercise price to be
equal to last quoted per share sales price as of the close of business on the
date of grant as reported by NASDAQ (the “Opnext Stock Options”). The Company
will grant Executive the Opnext Stock Options on or as soon as practicable after
November 15, 2007. Subject to the Executive’s continued employment with the
Company, the Opnext Stock Options shall vest and become exercisable with respect
to one-fourth of the shares covered by the Opnext Stock Options on each of the
first four anniversaries of the Employment Start Date.
 
   
 
  Any unvested Opnext Stock Options shall automatically be cancelled upon
Executive’s termination of employment with Opnext; provided, however,



--------------------------------------------------------------------------------



 



3

     
 
  that in the event Executive’s employment is terminated by Opnext without Cause
(as defined in Section 14 hereof) or by Executive for Good Reason (as defined in
Section 13 hereof) on any date other than an Anniversary Date (as defined
below), Executive’s 1/4 installment of Opnext Stock Options that was scheduled
to vest on the next Anniversary Date following Executive’s termination of
employment shall vest immediately prior to such termination of employment. In
addition, in the event that Executive’s employment is terminated by reason of
Executive’s death or Disability, Executive’s Opnext Stock Options, to the extent
not previously vested, shall immediately vest in full. The Opnext Stock Options
will be subject to the additional terms and conditions as set forth in the Stock
Option Agreement which Executive will execute in connection with receiving the
Opnext Stock Options and the Amended and Restated 2001 Long Term Stock Incentive
Plan.
 
   
 
  In the event that the Executive’s employment is terminated by the Company
without Cause (as defined in Section 14 hereof) or by the Executive for Good
Reason (as defined in Section 13 hereof) during the twelve-month period
immediately following a Change in Control (as defined in the Amended and
Restated 2001 Long Term Stock Incentive Plan), the Option shall, to the extent
not then vested and not previously canceled, immediately become fully vested and
exercisable.
 
   
 
  As used herein, the term “Disability” shall mean that Executive is unable to
effectively perform his duties and responsibilities, as determined by the Board,
for more than 180 days during any twelve (12) month period by reason or any
physical or mental injury, illness or incapacity.
 
   
 
  The terms and conditions of the Opnext Stock Options will be set forth in a
Stock Option Agreement in a form prescribed by the Company which shall evidence
the grant of the Opnext Stock Options (the “Option Agreement”). In the event of
a conflict between any term or provision contained in this Agreement and the
Option Agreement, the terms and provisions of the Option Agreement will govern
and prevail.
 
   
7.   Restricted Stock:
  Subject to the terms and conditions set forth in the Company’s Amended and
Restated 2001 Long Term Stock Incentive Plan and in the Restricted Stock
Agreement (as defined below), the Company will grant Executive 40,000 shares of
Restricted Stock (such shares, the “Restricted Stock”) at a purchase price of
$.01 per share. The Company will grant Executive the Restricted Stock on or as
soon as practicable after November 15, 2007. Subject to the Executive’s
continued employment with the Company, the Restricted Stock shall vest with
respect to one-half of the shares on the first anniversary of the Employment
Start Date and with respect to one-half of the shares on the second anniversary
of the Employment Start



--------------------------------------------------------------------------------



 



4

     
 
  Date. In the event of a Change in Control (as defined in the Amended and
Restated 2001 Long Term Stock Incentive Plan) the Restricted Stock shall become
fully vested immediately prior to the consummation of such Change in Control. If
the Executive’s employment with the Company terminates prior to the second
Anniversary Date (as defined below), any unvested Restricted Stock as of such
termination date will be forfeited to the Company in its entirety; provided
however; that in the event the Executive’s employment is terminated by the
Company without Cause (as defined in Section 14 hereof) or by the Executive for
Good Reason (as defined in Section 13 hereof), or by reason of Executive’s death
or Disability, then all Restricted Stock shall immediately vest as of the date
of such termination and no forfeiture of such shares shall result. The terms and
conditions of the Restricted Stock will be set forth in a Restricted Stock
Agreement in a form prescribed by the Company which shall evidence the grant of
the Restricted Stock (the “Restricted Stock Agreement”). In the event of a
conflict between any term or provision contained in this Agreement and the
Restricted Stock Agreement, the terms and provisions of the Restricted Stock
Agreement will govern and prevail.
 
   
8.   Employment Start Date:
  Executive’s employment start date will be November 1, 2007. Each anniversary
of the Employment Start Date shall be referred to herein as an “Anniversary
Date.”
 
   
9.   Employment Term:
  The initial term (the “Initial Term”) of Executive’s employment with Opnext
shall be for a period of forty-eight (48) months, commencing on the Employment
Start Date and ending on November 1, 2011. Executive’s employment will be
renewed automatically upon expiration of the Initial Term for successive
one-year periods (each such period, a “Successive Term”), unless not less than
sixty (60) days prior to the end of the Initial Term or any Successive Term (as
the case may be), either Executive or Opnext provides written notice to the
other of such party’s intention not to renew the employment.
 
   
10.   Benefits:
  Executive will be eligible to receive group welfare and retirement benefits in
accordance with Opnext company plans or policies as in effect from time to time.
 
   
11.   Vacation:
  Executive will receive four (4) weeks paid vacation time per annum.
 
   
12.   Annual Performance Reviews:
  Executive’s job performance shall be reviewed annually by the Board. In
conjunction with such annual performance review process, Executive will



--------------------------------------------------------------------------------



 



5

     
 
  be eligible for salary increases, cash bonus awards (the bonus target is set
forth under Section 5 above) and additional stock option awards, which will be
subject to Company policy and vesting terms. Salary increases, cash bonuses and
stock option awards will be determined by the Board in its sole discretion based
on the overall performance of Opnext as well as Executive’s individual
performance. Stock options, salary increases and bonuses are awarded at the
discretion of the Board.
 
   
13.   Termination Without Cause or With Good Reason:
  In the event that Executive incurs a “separation from service” (within the
meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and Treasury Regulation Section 1.409A-1(h)) (“Separation
from Service”) by reason of (a) a termination of Executive’s employment by the
Company other than for Cause (as defined below), death, Disability or failure to
renew the Initial Term or any Successive Term, or (b) Executive’s resignation
for Good Reason (as defined below), the Company shall pay Executive as severance
a lump-sum cash payment equal to 100% of his then current annual base salary
(the “Severance Payment”). Subject to the Payment Delay (as defined below), the
Severance Payment shall be made to Executive within ten (10) days after the date
of such Separation from Service. Executive’s right to receive the Severance
Payment is conditioned on and subject to Executive’s execution and
non-revocation of a general release of claims substantially in the form attached
hereto as Exhibit A.
 
   
 
  The Severance Payment is intended to satisfy the short-deferral exemption
under Treasury Regulation Section 1.409A-1(b)(4) and shall be made not later
than the last day of the applicable two and one-half (2 1/2) month short-term
deferral period with respect to the Severance Payment, within the meaning of
Treasury Regulation Section 1.409A-1(b)(4).
 
   
 
  “Good Reason” as used herein shall mean the occurrence of any of the following
without the consent of Executive:
 
   
 
 
i.    a material and substantial diminution of Executive’s duties or
responsibilities; or
 
   
 
 
ii.    a material reduction by Opnext of Executive’s base salary or target bonus
as set forth in Section 5 above.
 
   
 
  provided, however, that Executive’s resignation shall only constitute a
resignation for “Good Reason” hereunder if (x) Executive provides the Company
with written notice setting forth the specific facts or circumstances
constituting Good Reason within 20 days after the initial



--------------------------------------------------------------------------------



 



6

     
 
  existence of such facts or circumstances, (y) the Company has failed to cure
such facts or circumstances within 30 days after receipt of such written notice,
and (z) the date of Executive’s Separation from Service occurs no later than
60 days after the initial occurrence of the facts or circumstances constituting
Good Reason.
 
   
 
  Except as set forth above and in Sections 6 and 7 hereof, upon termination by
Opnext without Cause or resignation by Executive for Good Reason, (i) Executive
shall not be entitled to receive any further compensation or payments hereunder
(except for Executive’s unpaid Base Salary, accrued vacation and expense
reimbursements relating to the period prior to the date of termination of
employment) and (ii) Executive’s Opnext Stock Options and Restricted Stock shall
vest as provided in Sections 6 and 7 hereof and shall, in each case, be subject
to the provisions of the Amended and Restated 2001 Long Term Stock Incentive
Plan and Executive’s Stock Option Agreement or Restricted Stock Agreement, as
the case may be.
 
   
 
  Notwithstanding anything to the contrary in this Agreement, no compensation or
benefits, including, without limitation, the Severance Payment, shall be paid to
Executive during the 6-month period following Executive’s Separation from
Service if Executive is a “specified employee” at the time of such Separation
from Service (as determined by the Company in accordance with Section 409A of
the Code) and the Company determines that paying such amounts at the time or
times indicated in this Agreement would be a prohibited distribution under
Section 409A(a)(2)(b)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence (the “Payment Delay”), then on the
first day following the end of such 6-month period, the Company shall pay
Executive a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to Executive during such 6-month period.
 
   
14.    Termination For Cause:
  “Cause” as utilized herein shall mean:
 
   
 
 
i.    the commission of a felony or the commission of any other act or omission
involving dishonesty or fraud with respect to Opnext or any of its subsidiaries
or affiliates or any of their customers or suppliers; or
 
   
 
 
ii.     conduct that brings Opnext or any of its subsidiaries or affiliates into
substantial public disgrace or disrepute; or
 
   
 
 
iii.    any material breach of the Confidentiality Agreement referred to below;
or
 
   
 
 
iv.    fraud or embezzlement with respect to Opnext or any of its subsidiaries
or affiliates; or
 
   
 
 
v.    gross negligence or willful misconduct with respect to Opnext or any of
its subsidiaries or affiliates; or



--------------------------------------------------------------------------------



 



7

     
 
 
vi.     repeated failure to perform in any material respect Executive’s duties
as directed by the Board.
 
   
 
  Upon notice by Opnext to Executive of a termination for Cause, the
“Termination Date” shall be the date on which such notice is mailed or
hand-delivered, or as otherwise specified in the notice of termination, to
Executive. Upon termination for Cause, resignation by Executive without Good
Reason or expiration of the Initial Term or any Successive Term (as the case may
be), Executive shall not be entitled to receive any further compensation or
payments hereunder (except for Executive’s unpaid Base Salary, accrued vacation
and expense reimbursements relating to the period prior to the Termination
Date). In the event of a termination for Cause, any unvested Opnext Stock
Options or Restricted Stock shall immediately be cancelled and terminate as of
the Termination Date. Vested Opnext Stock Options and Restricted Stock shall, in
each case, be subject to the provisions of the Amended and Restated 2001 Long
Term Stock Incentive Plan and Executive’s Stock Option Agreement or Restricted
Stock Agreement, as the case may be.
 
   
15.   Non-Competition and Confidentiality Agreement:
 

Executive agrees, at Opnext’s request, to enter into a Non-Competition Agreement
with Opnext (the “Non-Competition Agreement”).
 
   
16.    Restrictions:
  Executive represents and warrants to Opnext that there are no restrictions or
agreements or limitations on Executive’s right or ability to enter into this
Agreement or perform the terms set forth herein.
 
   
17.   Withholdings:
  All payments set forth herein which are subject to withholding shall be made
less any required withholdings.
 
   
18.    Binding Arbitration:
  Any controversy arising out of relating to this Agreement or the
Non-Competition Agreement shall be settled by binding arbitration in New York
City, New York in accordance with the Commercial Arbitration Rules of the
American Arbitration Association. The award rendered in any such proceeding
shall be final and binding, and judgment upon the award may be entered in any
court having jurisdiction thereof. The costs of any such arbitration proceedings
shall be borne equally by Opnext and Executive. Neither party shall be entitled
to recover attorneys’ fee or costs expended in the course of such arbitration or
enforcement of the award rendered thereunder.
 
   
19.   Governing Law:
  All issues and questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by,



--------------------------------------------------------------------------------



 



8

     
 
  and construed in accordance with, the internal laws of the State of Delaware,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.
 
   
20.   Notices:
  All notices in connection herewith or provided for hereunder shall be validly
given or made only if made in writing and delivered personally or mailed by
registered or certified mail, return receipt requested, postage prepaid to the
party entitled or required to receive the same, as follow:
 
   
 
            If to Executive, addressed to:
 
   
 
            Gilles Bouchard
 
            309 Eleanor Avenue
 
            Los Altos, CA 94022
 
   
 
            If to the Company, addressed to:
 
   
 
            Opnext, Inc.
 
            1 Christopher Way
 
            Eatontown, New Jersey 07724
 
            Attention: Chief Executive Officer
 
   
19.   Section 409A:
  Certain payments and benefits under this Agreement may constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code. To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder. Notwithstanding any provision
of this Agreement to the contrary, in the event that the Company determines that
any payments or benefits payable hereunder may be subject to Section 409A of the
Code, the Company may adopt such amendments to this Agreement or take any other
actions that the Company determines are necessary or appropriate to (i) exempt
such payments and benefits from Section 409A of the Code and/or preserve the
intended tax treatment of such payments or benefits, or (ii) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance and thereby avoid the application of penalty taxes under Section 409A
of the Code.

[Signature Page Follows]



--------------------------------------------------------------------------------



 



9

SIGNATURE PAGE TO AGREEMENT
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

            OPNEXT, INC.
      By:      /s/ Harry L. Bosco              Harry L. Bosco             CEO
and President        AGREED TO AND ACCEPTED:
         /s/ Gilles Bouchard       Gilles Bouchard           



--------------------------------------------------------------------------------



 



1

EXHIBIT A
GENERAL RELEASE OF CLAIMS
               For valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the undersigned does hereby release and forever discharge
the “Releasees” hereunder, consisting of Opnext, Inc. and each of its partners,
associates, affiliates, subsidiaries, successors, heirs, assigns, agents,
directors, officers, employees, shareholders, representatives, lawyers,
accountants, insurers, and all persons acting by, through, under or in concert
with them, or any of them, of and from any and all manner of action or actions,
cause or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, losses, costs,
attorneys’ fees or expenses, of any nature whatsoever, known or unknown, fixed
or contingent (hereinafter called “Claims”), which the undersigned now has or
may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof.  The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination from employment of the undersigned by the
Releasees, or any of them; any Claim for benefits under any stock option or
other equity-based incentive plan of the Releasees (or any related agreement to
which any Releasee is a party); any alleged breach of any express or implied
contract of employment; any alleged torts or other alleged legal restrictions on
the Releasees’ right to terminate the employment of the undersigned; and any
alleged violation of any federal, state or local statute or ordinance including,
without limitation, Title VII of the Civil Rights Act of 1964, the Age
Discrimination In Employment Act, the Americans With Disabilities Act, and the
California Fair Employment and Housing Act. Notwithstanding the foregoing, this
Release shall not operate to release any Claims which the undersigned may have
to payments or benefits under Section 13 of that certain Employment Agreement,
dated as of November 1, 2007, by and between Opnext, Inc. and the undersigned.
               THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:
               “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH
THE DEBTOR.”
               THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY
EXPRESSLY WAIVES ANY RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER
STATUTES OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT.
               IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF
1990, THE UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:



--------------------------------------------------------------------------------



 



2

               (1) HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS RELEASE;
               (2) HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE
SIGNING IT; AND
               (3) HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE
IT, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD.
               The undersigned represents and warrants that there has been no
assignment or other transfer of any interest in any Claim which he may have
against the Releasees, or any of them, and the undersigned agrees to indemnify
and hold the Releasees, and each of them, harmless from any liability, Claims,
demands, damages, costs, expenses and attorneys’ fees incurred by the Releasees,
or any of them, as the result of any such assignment or transfer or any rights
or Claims under any such assignment or transfer.  It is the intention of the
parties that this indemnity does not require payment as a condition precedent to
recovery by the Releasees against the undersigned under this indemnity.
               The undersigned agrees that if he hereafter commences any suit
arising out of, based upon, or relating to any of the Claims released hereunder
or in any manner asserts against the Releasees, or any of them, any of the
Claims released hereunder, then the undersigned agrees to pay to the Releasees,
and each of them, in addition to any other damages caused to the Releasees
thereby, all attorneys’ fees incurred by the Releasees in defending or otherwise
responding to said suit or Claim.
               The undersigned further understands and agrees that neither the
payment of any sum of money nor the execution of this Release shall constitute
or be construed as an admission of any liability whatsoever by the Releasees, or
any of them, who have consistently taken the position that they have no
liability whatsoever to the undersigned.
IN WITNESS WHEREOF, the undersigned has executed this Release this 1st day of
November 2007.

     
/s/ Gilles Bouchard
 
Gilles Bouchard
   

 



--------------------------------------------------------------------------------



 



Opnext, Inc.
Nonqualified Stock Option Agreement
               THIS AGREEMENT (the “Agreement”), is made effective as of
                    , 2007, (hereinafter called the “Date of Grant”), between
Opnext, Inc., a Delaware corporation (together with its Subsidiaries, the
“Company”), and Gilles Bouchard (hereinafter called the “Participant”).
R E C I T A L S
               WHEREAS, the Company maintains the Opnext, Inc. Amended and
Restated 2001 Long-Term Stock Incentive Plan (the “Plan”), which Plan is
incorporated herein by reference and made a part of this Agreement. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan;
and
               WHEREAS, the Committee has determined that it would be in the
best interests of the Company and its stockholders to grant the option provided
for herein (the “Option”) to the Participant pursuant to the Plan and the terms
set forth herein.
               NOW THEREFORE, in consideration of the mutual covenants
hereinafter set forth, the parties agree as follows:
               1. Grant of the Option. The Company hereby grants to the
Participant the right and option (the “Option”) to purchase, on the terms and
conditions hereinafter set forth, all or any part of an aggregate of 250,000
Shares, subject to adjustment as set forth in the Plan. The purchase price of
the Shares subject to the Option shall be $                     per Share (the
“Exercise Price”). The Option is intended to be a non-qualified stock option,
and is not intended to be treated as an option that complies with Section 422 of
the Internal Revenue Code of 1986, as amended.
               2. Vesting.
               (a) Subject to the Participant’s continued employment with the
Company, the Option shall vest and become exercisable with respect to 25% of the
Shares initially subject to the Option on each of the first, second, third and
fourth anniversaries of the Vesting Commencement Date. For purposes of this
Agreement, “Vesting Commencement Date” shall mean November 1, 2007.
               At any time, the portion of the Option that has become vested and
exercisable as described above (or pursuant to Sections 2(b), 2(c) or 2(e)
below) is hereinafter referred to as the “Vested Portion.”
               (b) If the Participant’s employment with the Company is
terminated by the Company without Cause (as defined in Section 3) or by the
Participant for Good Reason (as defined in Section 3), the Option (i) shall
thereupon vest with respect to the portion of the Option that would have
otherwise become vested during the 12 month period immediately succeeding the
date of such termination of employment had the Participant remained employed by
the Company during such period, and (ii) to the extent not then vested, shall
thereupon automatically

 



--------------------------------------------------------------------------------



 



be canceled without consideration and the Vested Portion of the Option shall
remain exercisable for the period set forth in Section 3(a).
               (c) If the Participant’s employment with the Company is
terminated by reason of the Participant’s death or Disability (as defined in
Section 3), the Option shall, to the extent not then vested, become fully vested
and such Vested Portion shall remain exercisable for the period set forth in
Section 3(a).
               (d) If the Participant’s employment with the Company is
terminated for any reason not described in Sections 2(b) or 2(c), the Option, to
the extent not then vested, shall thereupon automatically be canceled without
consideration and the Vested Portion of the Option shall remain exercisable for
the period set forth in Section 3(a).
               (e) Notwithstanding any other provisions of this Agreement to the
contrary, in the event that the Participant’s employment is terminated by the
Company without Cause (as defined in Section 3) or by the Participant for Good
Reason (as defined in Section 3) during the twelve-month period immediately
following a Change in Control (as defined in the Plan), the Option shall, to the
extent not then vested and not previously canceled, immediately become fully
vested and exercisable.
               3. Exercise of Option.
               (a) Period of Exercise. Subject to the provisions of the Plan and
this Agreement, the Participant may exercise all or any part of the Vested
Portion of the Option at any time prior to the earliest to occur of:
               (i) the tenth anniversary of the Date of Grant;
               (ii) one year following the date of the Participant’s termination
of employment due to death or “Disability” (as defined below);
               (iii) one year following the date of the Participant’s
termination of employment by the Company without “Cause” or by the Participant
for “Good Reason” (each as defined below); and
               (iv) the date of the Participant’s termination of employment by
the Company for Cause or by the Participant for any reason.
               For purposes of this agreement:
               “Cause” shall mean “Cause” as defined in any employment agreement
then in effect between the Participant and the Company or if not defined therein
or, if there shall be no such agreement, (i) Participant’s engagement in
misconduct which is materially injurious to the Company or any of its
Affiliates, (ii) Participant’s continued failure to substantially perform his
duties to the Company or any of its Subsidiaries, (iii) Participant’s repeated
dishonesty in the performance of his duties to the Company or any of its
Subsidiaries, (iv) Participant’s commission of an act or acts constituting any
(x) fraud against, or misappropriation or embezzlement from the Company or any
of its

2



--------------------------------------------------------------------------------



 



Affiliates, (y) crime involving moral turpitude, or (z) offense that could
result in a jail sentence of at least 30 days or (v) Participant’s material
breach of any confidentiality, non-solicitation, non-competition or inventions
covenant entered into between the Participant and the Company or any of its
Subsidiaries. The determination of the existence of Cause shall be made by the
Committee in good faith, which determination shall be conclusive for purposes of
this Agreement; and
               “Disability” shall mean “disability” as defined in any employment
agreement then in effect between the Participant and the Company or if not
defined therein or if there shall be no such agreement, as defined in the
Company’s long-term disability plan as in effect from time to time, or if there
shall be no plan or if not defined therein, the Participant’s becoming
physically or mentally incapacitated and consequent inability for a period of
six (6) months in any twelve (12) consecutive month period to perform his duties
to the Company; and
               “Good Reason” shall mean “Good Reason” as defined in any
employment agreement then in effect between the Participant and the Company or
if not defined therein or, if there shall be no such agreement, the occurrence
of any one or more of the following events without the Participant’s prior
written consent, unless the Company fully corrects the circumstances
constituting Good Reason within a reasonable period of time following written
notice from the Participant identifying the events or circumstances constituting
Good Reason: (i) a material and substantial diminution of the Participant’s
duties or responsibilities, excluding for this purpose an isolated and
inadvertent action not taken in bad faith and which is remedied by the Company,
or (ii) a reduction by the Company of the Participant’s base salary or target
bonus opportunity.
               (b) Method of Exercise.
               (i) Subject to Section 3(a), the Vested Portion of the Option may
be exercised by delivering to the Company at its principal office written notice
of intent to so exercise on a form prescribed by the Company; provided that, the
Option may be exercised with respect to whole Shares only. Such notice shall
specify the number of Shares for which the Option is being exercised and shall
be accompanied by payment in full of the Exercise Price. The payment of the
Exercise Price may be made in cash, or its equivalent, or, with the consent of
the Committee, (x) by exchanging Shares owned by the Participant (which are not
the subject of any pledge or other security interest and which have been owned
by the Participant for such period of time as is required to avoid adverse
accounting consequences to the Company) or (y) at any time that the Shares are
publicly traded on a nationally recognized stock exchange, through delivery of
irrevocable instructions to a broker (as selected or approved by the Committee)
to sell the Shares otherwise deliverable upon the exercise of the Option and to
deliver promptly to the Company an amount equal to the aggregate exercise price,
or by a combination of the foregoing, provided that the combined value of all
cash and cash equivalents and the Fair Market Value of any such Shares so
tendered to the Company as of the date of such tender is at least equal to such
aggregate exercise price.

3



--------------------------------------------------------------------------------



 



               (ii) In the event that the Company establishes, for itself or
using the services of a third party, an automated system for the exercise of
options under the Plan, such as a system using an internet website or
interactive voice response, then the paperless exercise of the Option by the
Participant may be permitted through the use of such an automated system.
               (iii) Notwithstanding any other provision of the Plan or this
Agreement to the contrary, the Option shall be exercised in accordance with any
registration or qualification of the Option or the Shares under applicable state
and federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange that the Committee shall in
its sole discretion determine to be necessary or advisable.
               (iv) Upon the Company’s determination that the Option has been
validly exercised as to any of the Shares, the Company shall either (a) issue
certificates in the Participant’s name for such Shares or (b) issue such Shares
in uncertificated form, with the Shares recorded in the name of the Participant
in the books and records of the Company’s transfer agent. However, the Company
shall not be liable to the Participant for damages relating to any delays in
issuing the Shares to him, the loss of any certificates, or any mistakes or
errors in the issuance of the Shares or in the certificates themselves.
               (v) In the event of the Participant’s death, the Vested Portion
of the Option shall remain exercisable by the Participant’s executor or
administrator, or the person or persons to whom the Participant’s rights under
this Agreement shall pass by will or by the laws of descent and distribution as
the case may be, to the extent set forth in Section 3(a). Any heir or legatee of
the Participant shall take rights herein granted subject to the terms and
conditions hereof.
               (c) Conditions to Issuance of Shares. The Company shall not be
required to issue or deliver any Shares purchased upon the exercise of the
Option or portion thereof prior to fulfillment of all of the following
conditions:
               (i) The admission of such Shares to listing on all stock
exchanges on which the Company’s common stock is then listed;
               (ii) The completion of any registration or other qualification of
such Shares under any state or federal law or under rulings or regulations of
the Securities and Exchange Commission or of any other governmental regulatory
body, which the Committee shall, in its absolute discretion, deem necessary or
advisable;
               (iii) The obtaining of any approval or other clearance from any
state or federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable;
               (iv) The receipt by the Company of full payment for such Shares,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 3(b)(i) above; and

4



--------------------------------------------------------------------------------



 



               (v) The lapse of such reasonable period of time following the
exercise of the Option as the Committee may from time to time establish for
reasons of administrative convenience.
               (d) No Right to Exercise. Notwithstanding the foregoing with
respect to any termination of employment, the Vested Portion of the Option may
not be exercised pursuant to this Section 3 if the Company in its sole
discretion determines that the Participant has, at any time during the term of
employment or following termination of employment, violated the terms of any
agreement with the Company or a Subsidiary regarding competition with the
business of the Company or any Subsidiary, interference with contractual or
business relationships of the Company or any Subsidiary, solicitation of
employees, officers, partners, agents, or consultants of the Company or a
Subsidiary or other similar covenant. In the event that a Participant violates
the terms of any such agreement, the Company may cause such Participant to
forfeit all of his or her outstanding Options.
               4. No Right to Continued Employment. Neither the Plan nor this
Agreement shall be construed as giving the Participant the right to be retained
in the employ of, or in any consulting relationship to, the Company or any
Affiliate. Further, the Company or an Affiliate may at any time dismiss the
Participant or discontinue any consulting relationship, free from any liability
or any claim under the Plan or this Agreement, unless otherwise expressly
provided in the Plan or in a written agreement between such Participant and the
Company.
               5. No Rights as Stockholder. The Participant shall not be, nor
have any of the rights or privileges of, a stockholder of the Company in respect
of any Shares purchasable upon the exercise of any part of the Option unless and
until certificates representing such Shares shall have been issued by the
Company to the Participant or such Shares have been issued in uncertificated
form and recorded in the name of the Participant in the books and records of the
Company’s transfer agent.
               6. Legend on Certificates. The certificates representing the
Shares purchased by exercise of the Option shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares are listed, and
any applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.
               7. Transferability. The Option may not be transferred or assigned
by the Participant otherwise than by will or by the laws of descent and
distribution, and any such purported transfer or assignment shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute a transfer or assignment. No
such permitted transfer of the Option to heirs or legatees of the Participant
shall be effective to bind the Company unless the Committee shall have been
furnished with written notice thereof and a copy of such evidence as the
Committee may deem necessary to establish the validity of the transfer and the
acceptance by the transferee or transferees of the terms and conditions hereof.

5



--------------------------------------------------------------------------------



 



               8. Withholding.
               (a) The Participant may be required to pay to the Company or any
Affiliate, and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any payment due or transfer made under the Option or
under the Plan or from any compensation or other amount owing to a Participant,
the amount (in cash, Shares, other securities, other Awards or other property)
of any applicable withholding taxes in respect of the Option, its exercise, or
any payment or transfer under the Option or under the Plan and to take such
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes.
               (b) Without limiting the generality of clause (a) above, the
Participant may satisfy, in whole or in part, the foregoing withholding
liability by delivery of Shares owned by the Participant (which are not subject
to any pledge or other security interest) with a Fair Market Value equal to such
withholding liability or by having the Company withhold from the number of
Shares otherwise issuable pursuant to the exercise of the Option a number of
Shares with a Fair Market Value equal to such withholding liability.
Notwithstanding any other provision of the Plan or this Agreement, the number of
Shares which may be withheld to satisfy the Participant’s federal, state, local
and foreign income and payroll tax liabilities with respect to the Option, its
exercise, or any payment or transfer under the Option shall be limited to the
number of shares which have a Fair Market Value on the date of withholding equal
to the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable income.
               9. Securities Laws. Upon the acquisition of any Shares pursuant
to the exercise of the Option, the Participant will make or enter into such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement.
               10. Notices. Any notice necessary under this Agreement shall be
addressed to the Company in care of its Secretary at the principal executive
office of the Company and to the Participant at the address appearing in the
personnel records of the Company for the Participant or to either party at such
other address as either party hereto may hereafter designate in writing to the
other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.
               11. Choice of Law. THE INTERPRETATION, PERFORMANCE AND
ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.
               12. Option Subject to Plan. By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Option is subject to the Plan. The terms and provisions of
the Plan as it may be amended from time to time are hereby incorporated herein
by reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

6



--------------------------------------------------------------------------------



 



               13. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
               IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date first above-written.

         
 
  OPNEXT, INC.    
 
       
 
 
 
By:    
 
  Title:    
 
       
 
       
 
 
 
GILLES BOUCHARD    

7



--------------------------------------------------------------------------------



 



OPNEXT, INC.
AMENDED AND RESTATED 2001 LONG-TERM STOCK INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
          This RESTRICTED STOCK AGREEMENT (this “Agreement”) is made effective
as of                     , 2007 (the “Grant Date”), between Opnext, Inc., a
Delaware corporation (together with its Subsidiaries, the “Company”) and Gilles
Bouchard (the “Restricted Stockholder”).
          WHEREAS, the Company maintains the Opnext, Inc. Amended and Restated
2001 Long-Term Stock Incentive Plan (the “Plan”);
          WHEREAS, the Company wishes to carry out the Plan (the terms of which
are hereby incorporated by reference and made a part of this Agreement);
          WHEREAS, the Plan provides for the issuance of shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), subject to certain
restrictions thereon (“Restricted Stock”);
          WHEREAS, the Committee, appointed to administer the Plan, has
determined that it would be to the advantage and in the best interest of the
Company and its stockholders to issue the Restricted Stock provided for herein
to the Restricted Stockholder as an inducement to enter into or remain in the
service of the Company, and as an incentive for increased efforts during such
service, and has advised the Company thereof and instructed the undersigned
officer to issue said Restricted Stock; and
          WHEREAS, all capitalized terms used herein without definition shall
have the meanings ascribed to such terms in the Plan.
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained and for other good and valuable consideration, receipt of which is
hereby acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I.
AWARD OF RESTRICTED STOCK
     Section 1.1 – Award of Restricted Stock
          For good and valuable consideration, on the Grant Date the Company
hereby issues to the Restricted Stockholder, and the Restricted Stockholder
hereby purchases from the Company, forty thousand (40,000) shares of Common
Stock upon the terms and conditions set forth in this Agreement. The purchase
price of the shares of Common Stock to be purchased by the Restricted
Stockholder pursuant to this Agreement shall be $0.01 per share without
commission or other charge.

 



--------------------------------------------------------------------------------



 



          Notwithstanding anything to the contrary anywhere else in this
Agreement, the Restricted Stock is subject to the terms, definitions and
provisions of the Plan, which is incorporated herein by reference.
     Section 1.2 – Consideration to Company
          In consideration for the issuance of Restricted Stock by the Company,
the Restricted Stockholder agrees to render faithful and efficient services to
the Company, with such duties and responsibilities as shall from time to time be
prescribed. Nothing in this Agreement or in the Plan shall confer upon the
Restricted Stockholder any right to continue in the service of the Company or
shall interfere with or restrict in any way the rights of the Company, which are
hereby expressly reserved, to discharge the Restricted Stockholder at any time
for any reason whatsoever, with or without cause.
ARTICLE II.
RESTRICTIONS
     Section 2.1 – Repurchase of Restricted Stock
          In the event that the Restricted Stockholder’s employment with the
Company is terminated for any reason, the Company shall have the right to
repurchase from the Restricted Stockholder any or all shares of Restricted Stock
then subject to Restrictions at a cash price per share equal to the price paid
by the Restricted Stockholder for such Restricted Stock. The Company shall
exercise such repurchase right by delivering written notice to the Restricted
Stockholder within one hundred eighty (180) days after the date on which the
Restricted Stockholder’s employment terminates, specifying the number of shares
of Restricted Stock to be purchased, the purchase price, and the time and place
of the closing of such repurchase.
          For purposes of this Agreement, the term “Restrictions” shall mean the
exposure to repurchase set forth in this Section 2.1 hereof and the restrictions
on sale or other transfer set forth in Sections 2.5 and 2.6.
     Section 2.2 – Forfeiture of Restricted Stock
          The Company shall not be required to issue or register shares of
Restricted Stock in book entry or certificated form if the Company in its sole
discretion determines that the Restricted Stockholder has, at any time during
the term of employment or following termination of employment, violated the
terms of any agreement with the Company regarding competition with the business
of the Company, interference with contractual or business relationships of the
Company, solicitation of employees, officers, partners, agents, or consultants
of the Company or other similar covenant. In the event that a Restricted
Stockholder violates the terms of any such agreement, the Company may cause the
Restricted Stockholder to forfeit all of his or her Restricted Stock.
     Section 2.3 – Legend
          Any certificates representing shares of Restricted Stock issued
pursuant to this Agreement shall, until all Restrictions lapse, bear the
following legend or legend substantially similar thereto:

2



--------------------------------------------------------------------------------



 



“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE,
REACQUISITION AND/OR CERTAIN RESTRICTIONS ON TRANSFERABILITY UNDER THE TERMS OF
THAT CERTAIN RESTRICTED STOCK AGREEMENT BY AND BETWEEN OPNEXT, INC. AND THE
REGISTERED OWNER OF SUCH SECURITIES, AND SUCH SECURITIES MAY NOT BE, DIRECTLY OR
INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS
OF SUCH AGREEMENT.”
     Section 2.4 – Lapse of Restrictions
          (a) Subject to paragraph (b) below and to Sections 2.1 and 2.2 hereof,
the Restrictions shall lapse with respect to fifty percent (50%) of the shares
of the Restricted Stock on each of November 1, 2008 and November 1, 2009.
          (b) Notwithstanding the foregoing, in the event of a Change in
Control, the Restrictions shall lapse with respect to all of the shares of the
Restricted Stock immediately prior to the consummation of such Change in
Control.
     Section 2.5 – Restricted Stock Not Transferable
          Until the Restrictions hereunder lapse or expire pursuant to this
Agreement, neither the Restricted Stock (including any shares received by
holders thereof with respect to shares of Restricted Stock as a result of stock
dividends, stock splits or any other form of recapitalization) nor any interest
or right therein or part thereof shall be liable for the debts, contracts, or
engagements of the Restricted Stockholder or his or her successors in interest
or shall be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment or any other means whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy)
and any attempted disposition thereof shall be null and void and of no effect;
provided, however, that this Section 2.5 shall not prevent transfers by will or
by the applicable laws of descent and distribution or pursuant to a domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or the rules thereunder.
     Section 2.6 – Restrictions on New Shares
          In the event that the outstanding shares of Common Stock are changed
into or exchanged for a different number or kind of capital stock or other
securities of the Company or of another corporation or other entity by reason of
merger, consolidation, recapitalization, reclassification, stock split, stock
dividend or combination of shares, such new or additional or different shares or
securities which are issued upon conversion of or in exchange or substitution
for shares of Restricted Stock which are then subject to Restrictions shall be
considered to be Restricted Stock and shall be subject to all of the
Restrictions, unless the Committee provides for the expiration of the
Restrictions on the shares of Restricted Stock with respect to which the
distribution of the new or additional or different shares or securities is made.

3



--------------------------------------------------------------------------------



 



ARTICLE III.
MISCELLANEOUS
     Section 3.1 – Holding Period
          Notwithstanding any provision of this Agreement to the contrary, in
the event that the purchase of the Restricted Stock is not exempt under
Section 16 of the Exchange Act on the Grant Date, the Restricted Stock may not
be sold, assigned or otherwise transferred or exchanged until at least six
months and one day have elapsed from the Grant Date.
     Section 3.2 – Conditions to Issuance of Stock Certificates
          Shares of Restricted Stock may be either previously authorized but
unissued shares or issued shares which have then been reacquired by the Company.
Upon payment of the purchase price set forth in Section 1.1, such shares shall
be fully paid and nonassessable. The shares of stock issued pursuant to this
Agreement shall be held in book entry form and no certificates shall be issued
therefor; provided, however, that certificates may be issued for shares of stock
issued pursuant to this Agreement at the request of the holder and in accordance
with the Articles of Incorporation and bylaws of the Company, as amended and
supplemented from time to time. The Company shall not be required to issue such
shares in book entry or certificated form prior to fulfillment of all of the
following conditions:
          (a) The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed;
          (b) The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable;
          (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable;
          (d) The lapse of such reasonable period of time as the Committee may
from time to time establish for reasons of administrative convenience;
          (e) The receipt by the Company of full payment for such shares,
including payment of any applicable withholding tax to the Company; and
          (f) The lapse of all Restrictions with respect to the shares
represented by such certificate(s).
     Section 3.3 – Instructions to Transfer Agent
          (a) The Restricted Stockholder hereby authorizes and directs the
Company’s transfer agent to transfer the shares of Restricted Stock which are
subject to the Restrictions from the Restricted Stockholder to the Company in
the event of repurchase of such shares by the Company pursuant to Section 2.1 or
forfeiture of such shares pursuant to Section 2.2.

4



--------------------------------------------------------------------------------



 



          (b) To insure the availability for delivery of the Restricted Stock
upon repurchase pursuant to Section 2.1 or forfeiture of shares pursuant to
Section 2.2, the Restricted Stockholder hereby appoints the transfer agent as
its attorney-in-fact to sell, assign and transfer unto the Company, such shares,
if any, repurchased pursuant to this Agreement and shall, upon execution of this
Agreement, deliver and deposit with the Secretary of the Company or such other
person designated by the Company for delivery to the transfer agent in
connection with any such repurchase, the Stock Assignment duly endorsed in
blank, substantially in the form attached hereto as Exhibit A (the “Stock
Assignment”) and the Instructions to Transfer Agent, substantially in the form
attached hereto as Exhibit B. As a further condition to the Company’s
obligations under this Agreement, the spouse of the Restricted Stockholder, if
any, shall execute and deliver to the Company the Consent of Spouse,
substantially in the form attached hereto as Exhibit C (the “Consent of
Spouse”).
     Section 3.4 – Notices
          Any notice to be given by the Restricted Stockholder under the terms
of this Agreement shall be addressed to the Secretary of the Company (or, in the
event that the Restricted Stockholder is the Secretary of the Company, then to
the Company’s Vice President of Human Resources). Any notice to be given to the
Restricted Stockholder shall be addressed to him or her at the address given
beneath his or her signature hereto. By a notice given pursuant to this
Section 3.4, either party may hereafter designate a different address for
notices to be given to him. Any notice which is required to be given to the
Restricted Stockholder shall, if Restricted Stockholder is then deceased, be
given to the Restricted Stockholder’s personal representative if such
representative has previously informed the Company of his or her status and
address by written notice under this Section 3.4. Any notice required or
permitted hereunder shall be given in writing and shall be deemed effectively
given upon personal delivery or upon deposit in the United States mail by
certified mail, with postage and fees prepaid, addressed as set forth above or
upon confirmation of delivery by a nationally recognized overnight delivery
service.
     Section 3.5 – Rights as Stockholder
          Except as otherwise provided herein, the holder of the Restricted
Stock shall have all the rights of a stockholder with respect to the Restricted
Stock, including the right to vote the Restricted Stock and the right to receive
all dividends or other distributions paid or made with respect to the Restricted
Stock; provided, however, that in the discretion of the Committee, any
extraordinary distributions with respect to the Restricted Stock that is subject
to the Restrictions shall also be subject to the Restrictions.

5



--------------------------------------------------------------------------------



 



     Section 3.6 – Conformity to Securities Laws
          The Restricted Stockholder acknowledges that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
all applicable laws, rules and regulations (including, but not limited to the
Securities Act of 1933, as amended, and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, including without limitation the applicable exemptive conditions of
Rule 16b-3 under the Exchange Act) and to such approvals by any listing,
regulatory or other governmental authority as may, in the opinion of counsel for
the Company, be necessary or advisable in connection therewith. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the
Restricted Stock is granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan, this
Agreement and the Restricted Stock shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.
     Section 3.7 – Amendments
          This Agreement and the Plan may be amended by the Company without the
consent of the Restricted Stockholder; provided, however, that no such amendment
shall, without the consent of the Restricted Stockholder, impair any rights of
the Restricted Stockholder under this Agreement. Neither this Agreement, the
Stock Assignment, the Instructions to the Transfer Agent, the Consent of Spouse
nor the Plan may be altered, amended, modified or revoked by the Restricted
Stockholder (or spouse of the Restricted Stockholder) other than by a writing
signed by the Company.
     Section 3.8 – Tax Withholding
          The Company shall be entitled to require payment in cash or deduction
from other compensation payable to the Restricted Stockholder of any sums
required by federal, state, local or foreign law to be withheld with respect to
the issuance, vesting, or payment of the Restricted Stock. The Committee may in
its discretion and in satisfaction of the foregoing requirement allow the
Restricted Stockholder to elect to have the Company withhold shares of Common
Stock otherwise issuable under such award (or allow the return of shares of
Common Stock) having a Fair Market Value equal to the sums required to be
withheld. Notwithstanding any other provision of the Plan or this Agreement, the
number of shares of Common Stock which may be withheld with respect to the
issuance, vesting or payment of the Restricted Stock (or which may be
repurchased from the Restricted Stockholder within six months after such shares
of Common Stock were acquired by the Restricted Stockholder from the Company) in
order to satisfy the Restricted Stockholder’s income and payroll tax liabilities
with respect to the issuance, vesting or payment of the Restricted Stock shall
be limited to the number of shares which have a Fair Market Value on the date of
withholding or repurchase equal to the aggregate amount of such liabilities
based on the minimum statutory withholding rates for income and payroll tax
purposes that are applicable to such supplemental taxable income.

6



--------------------------------------------------------------------------------



 



     Section 3.9 – Governing Law
          This Agreement shall be administered, interpreted and enforced under
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.
     Section 3.10 – Stop Transfer Instructions
          To ensure compliance with the Restrictions, the Company may issue
appropriate “stop transfer” instructions to its transfer agent with respect to
the Restricted Stock.
[SIGNATURE PAGE FOLLOWS]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above-written.

              OPNEXT, INC.,     a Delaware corporation
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            RESTRICTED STOCKHOLDER
 
                    Gilles Bouchard
 
            Address:
 
              Taxpayer Identification Number:
 
                                                                        

8



--------------------------------------------------------------------------------



 



EXHIBIT A TO RESTRICTED STOCK AGREEMENT
STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE(S)
          FOR VALUE RECEIVED,                                          hereby
sells, assigns and transfers unto Opnext, Inc., a Delaware corporation (the
“Company”), pursuant to the repurchase right or forfeiture provisions under that
certain Restricted Stock Agreement, dated                      by and between
the undersigned and the Company (the “Agreement”),                     
(                    ) shares of Common Stock of the Company standing in the
undersigned’s name on the books of the Company and does hereby irrevocably
constitute and appoint the Company’s Secretary to transfer or direct the
Company’s Transfer Agent to transfer said Common Stock on the books of the
Company with full power of substitution in the premises.
          This Stock Assignment Separate from Certificate(s) may be used only in
accordance with and subject to the terms and conditions of the Agreement, in
connection with the repurchase or forfeiture of shares of Common Stock issued to
the undersigned pursuant to the Agreement, and only to the extent that such
shares remain subject to forfeiture or the Company’s repurchase option under the
Agreement.

         
Dated:                                         
       
 
 
 
   
 
  (Signature)    
 
       
 
 
 
   
 
  (Print Name)    

(Instruction: Please do not fill in any blanks other than the “Signature” line
and the “Print Name” line.)

A - 1



--------------------------------------------------------------------------------



 



EXHIBIT B
TO RESTRICTED STOCK AGREEMENT
INSTRUCTIONS TO TRANSFER AGENT
[Name and address of Transfer Agent]
OR
The Acting Transfer Agent of Opnext, Inc.,
if different than [current Transfer Agent]
To Whom It May Concern:
     Terms used but not defined herein shall have the meanings set forth in that
certain Restricted Stock Agreement (“Agreement”), dated                     ,
2007 among Opnext, Inc., a Delaware corporation (together with its Subsidiaries,
the “Company”) and Gilles Bouchard (the “Restricted Stockholder”) to which a
copy of these Instructions to Transfer Agent are attached as Exhibit B. As
Transfer Agent for the Company, you are hereby authorized as follows:
     1. In the event of repurchase of any shares by the Company pursuant to
Section 2.1 of the Agreement or forfeiture of such shares pursuant to
Section 2.2 of the Agreement, the Company or its assignee will give to
Restricted Stockholder and you a written notice specifying the number of shares
of Common Stock to be purchased, the purchase price, and the time for a closing
hereunder at the principal office of the Company. Restricted Stockholder and the
Company hereby irrevocably authorize and direct you to close the transaction
contemplated by such notice in accordance with the terms of said notice.
     2. At the closing you are directed (a) to date any stock assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, (c) reflect such transfer on the books of the Company and
(d) to deliver same, together with the certificate evidencing the shares of
Common Stock to be transferred, if such shares are certificated, to the Company
and (e) take all such other actions as may be necessary to reflect the transfer
of such shares from the Restricted Stockholder to the Company against the
simultaneous delivery to you of the purchase price (which may include suitable
acknowledgment of cancellation of indebtedness) of the number of shares of
Common Stock being purchased or forfeited.
     3. Restricted Stockholder does hereby irrevocably constitute and appoint
you as the Restricted Stockholder’s attorney-in-fact and agent for the term set
forth below to execute with respect to such securities and other property all
documents of assignment and/or transfer and all stock certificates necessary or
appropriate to make all securities negotiable and complete any transaction
herein contemplated.

B - 1



--------------------------------------------------------------------------------



 



     4. These Instructions to Transfer Agent shall terminate upon expiration or
lapse in full of the Restrictions described in the Agreement, whichever occurs
first.
     5. These Instructions to Transfer Agent may not be altered, amended,
modified or revoked other than by a writing signed by all of the parties hereto.
     6. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees. You shall not be personally liable for any act you may do or
omit to do hereunder as Transfer Agent or as attorney-in-fact for Restricted
Stockholder while acting in good faith and any act done or omitted by you
pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.
     7. You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or corporation,
excepting only orders or process of courts of law, and are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. In
case you obey or comply with any such order, judgment or decree of any court,
you shall not be liable to any of the parties hereto or to any other person,
firm or corporation by reason of such compliance, notwithstanding any such
order, judgment or decree being subsequently reversed, modified, annulled, set
aside, vacated or found to have been entered without jurisdiction.
     8. You shall not be liable in any respect on account of the identity,
authority or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
     9. You shall not be liable for the outlawing of any rights under any
statute of limitations with respect to these Instructions to Transfer Agent or
any documents deposited with you.
     10. Your responsibilities as Transfer Agent hereunder shall terminate if
you shall cease to be the Transfer Agent of the Company. In the event of any
such termination, the Company may appoint any officer or assistant officer of
the Company or any new transfer agent as the new transfer agent for the Company
and Restricted Stockholder hereby confirms the appointment of such successor or
successors as the Restricted Stockholder’s attorney-in-fact and agent to the
full extent of your appointment.
     11. If you reasonably require other or further instruments in connection
with these Instructions to Transfer Agent or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
     12. It is understood and agreed that should any dispute arise with respect
to the delivery and/or ownership or right of possession of the securities, you
are authorized and directed to retain in your possession without liability to
anyone all or any part of said securities until such dispute shall have been
settled either by mutual written agreement of the parties concerned or by a
final order, decree or judgment of a court of competent jurisdiction after the
time for appeal has expired and no appeal has been perfected, but you shall be
under no duty whatsoever to institute or defend any such proceedings.

B - 2



--------------------------------------------------------------------------------



 



     13. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or sent by telegram
or fax or upon deposit in the United States Post Office, by registered or
certified mail with postage and fees prepaid, addressed to the other party at
the addresses set forth on the signature pages hereto or at such other address
as such party may designate by ten (10) days’ advance written notice to the
other party hereto.
     14. You shall be entitled to employ such legal counsel as you may deem
necessary properly to advise you in connection with your obligations hereunder.
You may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefor. The Company shall be responsible for all
reasonable fees generated by such third party legal counsel in connection with
your obligations hereunder.
     15. These Instructions to Transfer Agent shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. It is understood and agreed that references to “you” or “your” herein
refer to the original transfer agent and to any and all successor transfer
agents. It is understood and agreed that the Company may at any time or from
time to time assign its rights under the Agreement and these Instructions to
Transfer Agent in whole or in part.
     16. These Instructions to Transfer Agent shall be governed by and
interpreted and determined in accordance with the laws of the State of New York,
as such laws are applied by New York courts to contracts made and to be
performed entirely in New York by residents of that state.
[SIGNATURE PAGE FOLLOWS]

B - 3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, these Instructions to Transfer Agent have been executed
and delivered by the parties hereto.

              OPNEXT, INC.,     a Delaware corporation
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
       
 
  Address:    
 
            1 Christopher Way
Eatontown, NJ 07724
 
            RESTRICTED STOCKHOLDER
 
                    Gilles Bouchard
 
            Address:
 
                                                    
 
                                                    

B - 4



--------------------------------------------------------------------------------



 



EXHIBIT C TO RESTRICTED STOCK AGREEMENT

CONSENT OF SPOUSE
     I,                     , spouse of Gilles Bouchard, have read and approve
the foregoing Restricted Stock Agreement (the “Agreement”). In consideration of
granting of the right to my spouse to purchase shares of Opnext, Inc. as set
forth in the Agreement, I hereby appoint my spouse as my attorney-in-fact in
respect to the exercise of any rights under the Agreement and agree to be bound
by the provisions of the Agreement insofar as I may have any rights in said
Agreement or any shares issued pursuant thereto under the community property
laws or similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.

             
Dated:                                         
           
 
  By:                  
 
                Print Name:    
 
           

C - 1